IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                   : NO. 285
                                         :
APPOINTMENT TO THE APPELLATE             : APPELLATE PROCEDURAL RULES
COURT PROCEDURAL RULES                   :
COMMITTEE                                : DOCKET


                                      ORDER

PER CURIAM
         AND NOW, this 2nd day of January, 2020, the Honorable Maureen Lally-Green

(Ret.), Allegheny County, is hereby appointed as a member of the Appellate Court

Procedural Rules Committee for a term ending on August 1, 2024.